June 4, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       BECKY BROUSSARD AND JOSEPH BROUSSARD, Appellants

NO. 14-14-00395-CV                          V.

            TEXAS FARM BUREAU UNDERWRITERS, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Texas Farm
Bureau Underwriters, signed February 21, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellants, Becky Broussard and Joseph Broussard, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.